Citation Nr: 0215731	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and Edwin Parsons, Ph.D


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a 
neuropsychiatric disorder claimed as PTSD.  In February 2001, 
a hearing was held at the VA Central Office in Washington, 
D.C. before C.W. Symanski, who is the Member of the Board 
rendering the final determination in this claim, and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  In May 
2001, the Board remanded this claim for further development.  
The RO has returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran was not involved in combat during his tour of 
duty in Korea, and has not provided credible supporting 
evidence to verify that his claimed non-combat stressor 
supporting his PTSD diagnosis occurred.

2.  The veteran's PTSD does not result from exposure to a 
stressor during service


CONCLUSION OF LAW

PTSD was not incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.304(f) (2001); 
VAOPGCPREC 12-99 (Oct. 18, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  VA has enacted regulations to implement 
the provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  These changes in law are potentially 
applicable to the claim on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
The veteran has provided a current diagnosis of PTSD through 
his treating physician, Edwin Parsons, Ph.D.  In February 
2001, Dr. Parsons testified that only one of the veteran's 
claimed traumatic stressors reached the criteria to support 
the PTSD diagnosis, namely an incident where the veteran 
jumped out of a burning truck during his tour of duty in 
Korea.  The issue of whether the veteran has provided 
credible supporting evidence that this claimed stressor 
occurred is a dispositive issue in this appeal.  The veteran 
has testified and provided written descriptions of this 
claimed event, but the United States Armed Services Center 
for Research of Unit Records (USASCRUR) has indicated that 
the incident is not verifiable.  The RO informed the veteran 
of USASCRUR's finding in Supplemental Statements of the Case 
(SSOC's) dated in June 1999 and June 2002.  The Board finds 
that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating this 
dispositive issue in favor of the veteran.

The Board further notes that the RO has obtained all other 
information and/or evidence identified by the veteran as 
relevant to his claim on appeal, to include clinical records 
from VA and Dr. Parsons.  The RO has also provided him with 
several VA PTSD examinations with benefit of review of the 
claims folder.  By virtue of a Statement of the Case (SOC) 
and SSOC's, the RO has advised the veteran (and his 
representative) of the Reasons and Bases in denying his claim 
as well as the evidence obtained and reviewed in arriving at 
its decision.  In June 2001, the RO provided the veteran 
notice of the information and evidence necessary to 
substantiate his claim, the development conducted by the RO, 
the evidence obtained on his behalf, and the types of 
evidence and/or information that the veteran was responsible 
for providing.  Based upon the above, the Board finds that 
the case has been fully developed, proper notice has been 
issued, and that there are no outstanding requests for any 
further relevant and probative information.  As such, the 
Board finds that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection for PTSD requires 
medical evidence of a PTSD diagnosis which conforms to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994) (DSM-IV), see 38 C.F.R. § 4.125(a) (2001), a 
medical link between current symptoms and in-service 
stressor(s) and credible supporting evidence that the claimed 
in-service stressor(s) occurred.  38 C.F.R. § 3.304(f) 
(2002).

In this case, the Board notes that there are conflicting 
medical assessments as to whether the veteran manifests PTSD.  
VA PTSD examination in August 1998, which was conducted by 
two VA psychiatrists based upon interview of the veteran and 
review of the claims folder, determined that the veteran did 
not have the constellation of symptoms consistent with PTSD.  
On the other hand, Dr. Parsons, who describes himself as a 
traumapsychologist who has been treating the veteran for many 
years, has provided a diagnosis of PTSD.  The PTSD diagnosis 
by Dr. Parsons appears to conform to the DSM-IV criteria.  
38 C.F.R. § 4.125(a) (2001).  For purposes of this decision, 
the Board will assume that the veteran manifests PTSD.  

In February 2001, Dr. Parsons testified that only one of the 
veteran's claimed stressors was sufficient to support the 
PTSD diagnosis.  This testimony was as follows:

CHAIRMAN to Dr. Parsons:

Q.  [The veteran] has listed three stressful 
events.

A.  Yes, sir.

Q.  Does each one of these stressful events 
qualify as a stressor in your opinion for a 
diagnosis of PTSD?

A.  Uh, I wouldn't think so, sir.  I think 
there are - I think two of them were 
frightening, but traumatic symptoms of life 
threat, I don't think - I think one would 
reach that criteria for me.

Q.  Which one was that?

A.  That was the one in the truck, jumping out 
of the truck.

Thus, for purposes of this appeal, the Board will assume that 
the veteran has provided a medical link between his in-
service stressor incident where he allegedly jumped out of a 
burning truck and his PTSD diagnosis.  There is no other 
competent medical evidence linking any of the veteran's other 
claimed in-service stressors to his PTSD diagnosis.  Thus, 
the threshold question on appeal is whether the veteran has 
provided credible supporting evidence that the claimed truck 
incident occurred in service.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  VA is not required to accept a claimant's 
assertions that he/she was engaged in combat but, in arriving 
at its findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145-46.

During the pendency of this appeal, VA has made substantive 
revisions to 38 C.F.R. § 3.304(f), which is the regulatory 
provision governing the type(s) of evidence required to 
establish service connection for PTSD.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999).  In pertinent part, this 
provision holds that a claimant's testimony alone may 
establish the occurrence of the claimed in-service stressor 
if consistent with the circumstances, conditions, or 
hardships of his/her service.  However, this provision is 
only applicable once a claimant has established that he/she 
engaged in combat with the enemy.  The previous version of 
38 C.F.R. § 3.304(f) was less favorable to a claimant as it 
required verification by service department evidence or an 
award such as the Purple Heart, Combat Infantryman Badge or 
similar combat citation.  38 C.F.R. § 3.304(f) (1998).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI (1998).

The veteran served on active duty from October 1951 to 
September 1953.  His Department of Defense Form 214 reflects 
that he was awarded the Korean Service Medal with 3 Bronze 
Stars, the United Nations Service Medal, the Republic of 
Korea (ROK) Presidential Unit Citation, and the National 
Defense Service Medal.  His personnel records reflect that he 
served with the "8137AU O/S 35th MPESGDCO" as a military 
policeman (MP) beginning on April 24, 1952.  He continued 
service as an MP with the "8137th AU O/S 6thMP SVC" beginning 
on August 21, 1952, "Det F 8137th AU 6thMP SVC CO" beginning 
on November 18, 1952, and the "PW SVC UNIT NO. 6 8I46TH" 
beginning on February 18, 1953.  On April 15, 1953, he was 
assigned as a light vehicle driver with the "PW SVC UNIT NO. 
6 8I46TH."  On June 15, 1953, he was assigned as an MP with 
the "555 MP CO (EG) APO 612," and reassigned as a light 
vehicle driver with the same company on July 15, 1953.  His 
service medical records do not reflect any report of combat 
exposure, exposure to traumatic events, or treatment related 
to a truck accident.

The veteran first described his claimed stressors in a VA 
Form 21-4138 filing, received in January 1993, as follows:

Korea May 1952 to August 1953.  Tru[c]k driver.  
Truck caugh[t] fire with me in it.  I just made 
it out.  Truck exploded.  I was in a lot of 
loud noises.  I was in 35th E[s]cort Guard and 
555 M.P. Kosadoo Island.  I saw men get hurt 
badlely [sic].  I also had a rough trip going 
over.  Ran into a strom [sic] at sea.  Lasting 
for about 8 hrs.  Throughout o[n] Board had to 
hold onto [the] bunk to keep from sliding all 
over the place.  I was out [on] a train in 
South Korea that got hijack or on the wrong 
track somehow, spent about 4 days on that.

During a VA PTSD examination in August 1993, the veteran 
reported his claimed stressors as follows:

"He was stationed there guarding prisoners in 
Korea and was not in actual combat but 
described considerable explosions and shelling 
of his base."

A November 1994 VA clinical record revealed the veteran's 
report of the following in-service stressors:

- Watching a truck in a convoy in front of 
him run over the bodies of P.O.W's who had 
fallen off the back of their truck
- Getting on the wrong train with his group 
and being stranded for 11/2 days
- Prison generator blowing out overnight & 
hearing random gunfire
- Driving truck through combat area & 
witnessing people being hit by enemy fire 
outside Inchon
- Three day period in transit when food was 
never sent, no food for an entire 3 days
- Back of truck he was driving caught fire 
stranded, unarmed for 4 hours in open 
territory waiting for pick up

During a psychological examination by Erwin Randolph Parsons, 
Ph. D., received in September 1997, the veteran reported 
witnessing a soldier being run over by a tank during basic 
training in Indiantown, PA.  He also described being caught 
in a storm during his sea transportation to Korea, and 
provided the following account after the arrival of the ship:

When the ship arrived in Tokyo, Japan, [the 
veteran] and his comrades boarded a train 
headed to Osaka, Japan.  Through a great error, 
the train [the veteran] was on switched track 
and the train ended up on enemy territory.  The 
train remained still on the track for two hours 
for total uncertainty, "frayed nerves," it 
was then reversed back down the track.  
Finally, the train reached Nonson.  There was 
nothing here but rice paddies and hills.  'We 
build it up the desolate area, and it was named 
the '35th Escor[t] Guard Company." 

Thereafter, the veteran served warzone roles as a truck 
driver and engaged in guard duty.  He was later assigned TDY 
to the 772 MP's transporting ration supplies.  On one 
occasion, he witnessed the corpses of ten to fifteen 
soldiers.  On another occasion, he was involved in an 
incident involving his truck as follows:

"... his truck was suddenly, unexpectedly set on 
fire and burning fast.  He feared an explosion.  
[The veteran] jumped out of this relatively 
fast-moving military vehicle, without looking 
to find a safe place to land.  He rolled down a 
precipitous clift [sic] that descended fast, as 
helplessly and with tremendous fear for his 
life, rolled down, down, and further down the 
steeply inclined terrain.  Luckily, a large 
rock stopped him from progressing falling down 
to the bottom of the decline.  Luckily, again, 
the rock that stopped his sudden downward 
trajectory caught his lower extremity as 
opposed to his head.

He returned to the 35th, and was later assigned to Kojido 
Island (555 MP) where he remained until his discharge.  At 
this prison camp, he described that "something was happening 
all the time."  

In January 1998, the veteran submitted a statement of his 
stressors to VA.  He recalled that the incident of being 
ejected from his burning vehicle over a steep decline 
occurred in approximately the Fall of 1952.  At that time, he 
was assigned to the "35th Escourt Guard Company in Nonson, 
Korea."  He could not recall the geographic location, but 
only knew that he was making a pickup from the ration depot 
to his base camp.  He also described witnesses to this event 
as follows:

There were two military personnel or official 
who alerted me to the fact that my truck was on 
fire and burning.  I might have seen them 
before the incident, but not after.  I never 
knew their names, rank nor their official 
position.  After ejection from burning truck I 
went to the Aid Station to have my shoulder & 
arm & neck check[ed] by medical personnel.

During a VA PTSD examination in August 1998, the veteran 
described his stressors as follows:

This veteran enlisted in 10/51.  He was trained 
in infantry and then as an MP.  He served in 
Korea as an MP and at times was assigned to 
truck driving duties.  When recalling traumatic 
experiences, the first being while on a Navy 
ship traveling from the continental United 
States to Hawaii.  At that time, the ship 
passed through a rather rough storm at sea and 
this veteran reports feeling quite frightened 
at that time.  There were no injuries or damage 
to the ship during that storm.

The second traumatic event this veteran recalls 
is while in Korea he boarded a train that had 
been mistakenly been placed on a wrong track.  
This train traveled towards an area where there 
was some gunfire.  This veteran heard gunfire 
in the distance.  The train stopped and turned 
around and went to a more secure area very 
quickly.  There was no damage to the train.  
There were no injuries, and the veteran could 
not recall whether the gunfire was from U.S. 
forces or from enemy forces or even how close 
it may have been.

The third traumatic experience this veteran 
recalls is the one he cites is the most 
frightening.  This occurred while he was 
performing truck driving duties.  He had just 
gotten his truck filled up with gasoline and 
had some other supplies.  Apparently unknown to 
this veteran was that some of the supplies had 
caught fire while he was driving.  Another 
vehicle passed this veteran on the road and 
waved him to the side.  This veteran pulled the 
truck over, stopped it, turned it off, looked 
behind him and noticed that there were some 
flames.  He then got out of the truck that was 
on fire.  During the roll down to the hillside, 
this veteran did not sustain any injury at all.  
He did not lose consciousness, and the people 
in the vehicle that had waved him aside came 
down to him, asked how he was doing, and he 
reported he was not sure but he thought he was 
fine.  He did have no injury and went on about 
his duties.

This veteran could not recall any other 
specifical traumatic events during his service 
in Korea.

In a letter dated in January 1999, USASCRUR indicated that, 
pursuant to a search coordinated with the National Archives 
and Records Administration (NARA), NARA did not maintain 
records submitted by the 35th Military Police Escort Guard 
Company (35th MP ESG Co) and no records containing unit 
information for the 555th Military Police Company (555th MP 
Co).  USASCRUR was unable to document the veteran's incident 
of being ejected from a burning, moving vehicle.

In October 1999, the veteran provided the following account 
of his traumatic experiences while in Korea:

	(My 1ST ENOUNTER WITH WAR)
	My first stop in Korea was Pusan, which was my 
second day there, we (my entire unit) boarded 
the train to our destination from Pusan.  The 
train left during the morning, traveled all day 
to different parts of Korea, making several 
stops along the way.  The train continued on 
into the late night time, all of a sudden, I 
heard gunshots, rounds of bullets hitting up 
against the train, bullets came through windows 
at the top of the train, and I was lying on the 
floor of the train, not knowing what was going 
on.  Unbeknown to me at that time and everyone 
else aboard, the train had taken the wrong 
route and we were in enemy territory.

(MY SECOND ENCOUNTER WITH WAR)
	Next, I was TDY (Temporary Duty) to another MP 
Company at Check Point Charlie.  This is where 
I saw soldiers lying around, hurt, wounded, 
bleeding, all shot up, and many dead bodies.  I 
was subjected to this type of environment for 
about a 2 (two) month period while at Check 
Point Charlie.

	The unit I was in was the 35th Escort Guard 
which was attached to the 1st Calvary of the 
38th Division.

	My title was Rations Breakdown Driver.  I 
droved a 2 1/2 ton truck, and was responsible 
for picking up food rations for my company.  I 
would leave my unit early in the morning and 
would drive all day and would stay overnight 
while the truck was being stocked and then 
would drive back the next day.

	(MY 3RD ENCOUNTER WITH WAR)
	This day on my way after picking up rations, 
on my return back to my unit, I was driving 
along out in the middle of nowhere, up a 
mountain, and noticed a jeep behind me, 
flashing the lights and blowing the horn.  I 
didn't know who it was and kept driving.  As I 
drove around the cliff, this jeep came up real 
close the rear of the truck and suddenly 
attempted to pass the truck, came up to the 
driver's side and waved for me to stop, and 
then the jeep swung out in front of the truck 
and cut me off.  At this time I recognized it 
was a U.S. soldier, I slammed on the brakes.

	Upon the truck stopping, FLAMES came from the 
back of the truck to the front, I felt HEAT 
behind me and saw FLAMES and just bailed out 
down the CLIFF, tumbling and rolling, down the 
CLIFF, came to an erratic stop, with my foot 
upon an EXTREMELY LARGE ROCK.

(emphasis original).

During his appearance before the RO in November 1999, the 
veteran testified that, upon his arrival in South Korea, he 
boarded a train which came under attack by gunfire with 
bullets that hit the train.  He indicated that the train had 
gone down the wrong tracks and entered enemy territory.  He 
recalled incidents while serving as an MP on a TDY basis at 
Check Point Charlie where he witnessed dead bodies.  He also 
provided the following description of the truck incident:

"... I'm driving along and I notice in my side 
view mirror that it was a jeep that was behind 
me and he started to blinking his lights and I 
didn't know who it was cause I'm out there long 
ways from my unit.  Round a mountain going 
around in the mountains and uh I hesitate to 
stop but he got so close to me to the bumper of 
the truck and he got up real, real close to the 
rail of my truck.  He uh kind of pulled out and 
come on the side of me and waved his hand for 
me to stop.  At that time I recognized that it 
was a, a U.S. soldier, a man that was, that was 
on (INAUDIBLE) then he pulled off real fast and 
pulled in front of me in the front of my truck 
and came to, to a stop.  I saw that uh he was 
stopping so I stopped and when I stopped, the 
flame from the truck just, the flame from the 
truck just came to the cab of the truck that I 
was sitting in and where I, I was sitting and I 
felt the heat and when I felt this heat I just 
baled out of the truck, got on the cliff.  The 
truck was, the road was on the side of a 
mountain and it was a cliff there and I baled 
out.  I rolled down that cliff and I just 
rolled and tumbled all the way down until I got 
down there somehow or another I, I stopped.  
Came to rest up on a, a big rock.  There was a 
whole lot of rocks down there but I just rolled 
and come to a stop some how or another at the 
right angle because I could have got my head 
busted.  But my foot was up resting up against 
the rock when I realized that I had uh stopped.  
Then I got out and came back up there and uh 
the truck (INAUDABLE) was burned up.  It, it 
just burnt completely up and after that uh I 
saw a whole lot of going on over there.  Um 
people dying and shooting and going on and 
after I came out of service I was having these 
dreams.

He further testified that he was scarred up and bruised from 
the event, but did not break any bones.  He indicated that 
the two soldiers who alerted him to the burning of his truck 
left him at the site, and returned to his base to send back 
help and tow the truck back.  He recalled that this incident 
occurred in the fall.  He denied seeking medical help after 
this incident.  He further testified that, while he served in 
combat area, he did not actually engage in combat with the 
enemy.

During his February 2001 appearance before the undersigned in 
Washington, D.C., the veteran again testified to undergoing a 
traumatic experience while traveling from Seattle, Washington 
to Japan.  He next testified to a train trip from Pusan to 
Munsan, Korea which accidentally enemy territory where he 
"heard gunshots, see traces, see fire."  He was on the 
train for a period of 11/2 days.  He recalled being told to hit 
the floor of the train, but he wasn't sure whether it was to 
protect himself or not.  He also provided the following 
testimony regarding the incident with the truck accident:

A.  Well, this particular day, I had been to, 
uh, the food depot to pick up the food.  It was 
two trucks.  Two rasher breakdown trucks.  
That's what they call, one went one day - while 
one was going, one was coming back.  And, uh, 
so I went - I was on the way back with my truck 
loaded with rations 

Q.  Uh-huh.

A.  And I was taking notice in my rearview 
mirror because the road over there goes around 
the mountain.  That's the only way you travel, 
it goes around the mountain.  And, on this, uh, 
three-quarter - two soldiers was on a three-
quarters truck behind me.  They kept blinking 
their lights, blinking their lights.  And I can 
see them in the mirror.  I didn't know who it 
was.  So, I didn't stop.

Q.  Uh-huh

A.  I tried to keep on because I didn't want to 
be, be stopped out there and be caught out 
there at night if I could help it.  And, I got 
to a bad place that was in the, the road.  I 
had to pull to the side.  That's when this 
truck speeded up and passed me

Q.  Uh-huh.

A. -- and stopped.  And saw that it was two 
soldiers.  And I pulled back over into the - 
after I crossed the bad hole, I pulled back 
over in the center of the road.  And when I 
did, the flame from the back of the truck came 
up in the cab where I was sitting and I just 
bailed out.

Q.  Okay.

A.  There's a cliff down there.  By me done 
pull it back in the road, you could look down 
over there and see the cliff.  I just bailed 
out.  Roll and tumble down that cliff, hitting 
up against everything.  And when I stopped, how 
it happened, I don't know, my feet was up 
against a rock.  That was the only thing that 
stopped me then.  I would have rolled farther 
than that if I had hit --

Q.  You thought you was dead at the time you 
was rolling down.

A.  Yes.

Q.  Uh-huh.

A.  Shoulder all bruised up and my arms --

Q.  Uh-huh.

A.  -- and all.  An, uh, laid down there a few 
minutes, I guess.  I got myself together and 
this soldier hollered for me - the two men 
hollered for me to come, to come on back up 
there.  And, I looked up and I saw who they 
were, soldier.  And I stood up, then they come 
down and they hooked me back up.

Q.  Uh-huh.

A.  And we didn't get too, too close to the 
truck because it was --

Q.  Still burning?

A.  - still burning.  And, they just had gassed 
it up.

Q.  Uh-huh.

A.  It was -- 

Q.  Did it ever explode?

A.  Uh, no.  The tires and things busted, but 
the, uh, these two soldiers said they, uh, they 
had pistols, I don't' know if they were some 
kind of officer or what, you know, some kind of 
service, secret service or what, they said - 
they asked me how much gas was in the tank.  I 
told them it should be full because I was just 
on the way back.  They said, well, we gotta let 
the gas out the tank, if we don't, it's gonna 
blow up.  They shot holes in the gas tank.  And 
when they shot holes in the gas tank, the gas 
came out, then that did make a fire then.

Q.  Okay.

A.  That did make a fire.

Q.  Now, this incident, was this - seem like - 
was it very traumatic to you, to witness this 
or to go through this?

A.  Yeah, terrible.  Yes.

Q.  Uh-huh.  Now, when you went back, these two 
guys take you back to the base?

A.  No, they didn't take me back, back to the 
base.  They told me they didn't want to leave 
their truck there, although it would burn up.

Q.  Couldn't leave the truck there.

A.  They said someone had to stay there with 
me.  Had to stay there with the truck.

Q.  Uh-huh.

A.  And I stayed with the truck until they went 
to my unit and let them know and they sent a 
wrecker out.

In a letter dated in July 2001, USASCRUR provided a copy of 
Special Orders Number 29 which documented that the veteran 
was assigned to the 6th Military Service Police Company 
effective August 21, 1952.  A search of the Daily Staff 
Journals submitted by the United Nations Command Prisoner of 
War Camp No. 6 for the period August - December 1952 did not 
document the truck incident described by the veteran nor 
contain any information that the veteran was wounded.

The veteran alleges that he was exposed to a life 
threatening, traumatic event of escaping from a 
burning/exploding military vehicle while serving with the 
"35th Escourt [sic] Guard Company" in the approximate time 
period of the Fall of 1952.  His military records do not 
document such an event, and his personnel records reflect his 
serving with the "6th MP SVC" Company during this time 
period.  Research conducted by USASCRUR has also failed to 
find any credible supporting evidence that such an event 
occurred.  The veteran has been unable to identify the 
witnesses to this event, so the factual determination as to 
whether the event occurred rises and falls upon the 
credibility of the veteran's assertions.

Upon review of the entire evidentiary record, the Board finds 
that there is no credibility to the veteran's assertions that 
he was exposed to his claimed non-combat stressor.  In this 
respect, the record reflects numerous statements of record 
which are riddled with material inconsistencies which cannot 
be reconciled.  For instance, the veteran told Dr. Parsons 
that he "jumped out of ... [a] relatively fast moving 
vehicle."  On other occasions, he clearly indicated that the 
vehicle had stopped before he exited.  See Veteran's 
statement dated January 1998, VA examination report dated 
August 1998, Veteran's statement dated October 1999, and 
Veteran's hearing transcript dated November 1999.  In fact, 
he told the VA examiner in August 1998 that he had enough 
time to turn off the engine.   The veteran stated that the 
truck "exploded" in a statement dated in January 1993 and 
testified that it "burnt completely up" in November 1999.  
However, in February 2001, he testified that "tires and 
things busted" but that the vehicle did not explode.  His 
other statements are ambiguous on this point.  In a January 
1998 statement, the veteran indicated that he received 
medical treatment at an "Aid Station" following the 
accident, but he denied seeking medical help during his 
November 1999 personal appearance before the RO.  

The Board notes that Dr. Parsons has testified to his belief 
that the veteran's assertions are honest and credible.  From 
the perspective and experience from Dr. Parsons, the 
veteran's personal demeanor and "consistent" recollections 
of these events in his nightmares lend credence to the truth 
of this event.  From the Board's perspective, any one of the 
above mentioned inconsistencies, in and of themselves, does 
not necessarily render the veteran's recollection of events 
as invalid.  However, the veteran's contradictions on highly 
material facts, such as whether he departed the vehicle while 
moving or stopped, whether the vehicle exploded or not and 
whether he sought medical treatment or not, places the 
veracity of his statements in question.

The Board is further convinced that the veteran's report of 
traumatic event lacks any indicia of credibility when viewed 
in light of the other significant, contradictory statements 
of record.  He variously describes being caught on a train in 
enemy territory for a time period ranging from 11/2 to 4 days.  
He told VA examiners in 1998 that, while on the train, he was 
only aware of "gunfire in the distance," and that there was 
"no damage to the train."  However, in an October 1999 
statement, he described "rounds of bullets hitting up 
against the train, bullets came through windows at the top of 
the train."  He testified that the train departed from 
"Punsan" to "Munsan" Korea, but Dr. Parson reports a 
history of the train leaving from Tokyo, Japan to Osaka, 
Japan.  Overall, the veteran's report of undergoing a life-
threatening event via a military vehicle which supposedly 
caught fire or exploded lacks any indicia of reliability or 
credibility.  Certainly, there is no credible supporting 
evidence of this alleged stressor which, as conceded by Dr. 
Parsons, is the only stressor supporting the PTSD diagnosis.

Based upon the above, the Board finds that the preponderance 
of the evidence establishes that the veteran's report of 
life-threatening event via a military vehicle which 
supposedly caught fire or exploded is not supported by any 
credible evidence.  Therefore, this event cannot be accepted 
as verified.  38 C.F.R. § 3.304(f) (2002).  The veteran has 
denied exposure to actual combat, and there is no evidence 
that the incident occurred under combat conditions.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  As to the remaining 
stressors reported by the veteran, there is no competent 
medical evidence linking such stressors to the PTSD 
diagnosis.  The Board, therefore, finds that the veteran's 
PTSD is not shown to have its origins in his military 
service.  As the veteran was not engaged in combat, the 
evidentiary presumptions contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f) are not applicable in this case.  
Furthermore, there is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  The claim for service connection for PTSD, 
therefore, must be denied.

ORDER

Service connection for PTSD is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

